Citation Nr: 0911238	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-06 270 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.



FINDING OF FACT

A diagnosis of PTSD based upon verified or corroborated 
stressors is not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes 
records from Swedish Medical Center, Group Health 
Cooperative, the Veteran Center, Dr. "H.", and stressor 
statements from the Veteran.  

The record indicates that the Veteran, after several rule-out 
diagnoses of PTSD, was diagnosed with PTSD by a licensed 
social worker at Group Health Cooperative in March 2007.  
However, subsequent treatment records completed by the same 
licensed social worker again include a rule-out diagnosis 
rather than a confirmed diagnosis of PTSD, providing evidence 
against this claim.

Several treating professionals note in the records that the 
Veteran "probably" or "presumably" has PTSD, yet there is 
no confirmed diagnosis of chronic PTSD in the medical 
evidence.  The consistent diagnoses include major depressive 
disorder, delusional disorder, schizophrenia, unspecified 
paranoid state, and anxiety state.

A Vet Center PTSD assessment indicated that the Veteran's 
responses on psychometric testing are indicative of someone 
that is reporting significant symptoms of PTSD and severe 
symptoms of depression.  This is also not a confirmed 
diagnosis of PTSD.

A letter from Dr. "L." of Group Health Cooperative, 
submitted in November 2008, states that the Veteran has a 
history of depression, anxiety, and presumed PTSD along with 
associated delusional beliefs.  Dr. L. states, "from the 
history provided it is unclear if the etiology of the PTSD is 
from his military service, his work in Corrections, or 
both."  Dr. L. states that stopping employment became 
necessary for the Veteran because of his symptoms related to 
PTSD, delusional beliefs, depression, and anxiety.  However, 
the treatment records from Dr. L. include no assessments with 
confirmed diagnoses of PTSD.

The evidence, including the medals and commendations awarded 
to the Veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
questionably diagnosed with PTSD due to an in-service 
stressor that has not been verified.  The Veteran has 
submitted testimony containing information regarding 
incidents he allegedly participated in or witnessed in 
service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors.

The Veteran has cited a wide variety of in-service stressors.  
He cited being traumatized during "body detail recovery" 
after Hurricane Camille while stationed at Keesler Air Force 
Base in Mississippi in 1969.  He cited experiencing threats 
of violence due to racism and prejudice in Mississippi in 
1969 to 1970.  He cites working as a radio operator to 
overseas from 1970 to 1972 and communicating with pilots as 
they were in danger or dying and feeling helpless.  

The Veteran also cites several encounters with aliens and 
their space ships while on duty as a radio operator in a 
remote location and being ordered to keep the encounters 
classified for national security purposes.

The Board has reviewed the Veterans statements and must find 
that they provide, overall, evidence against his own claim.  
Simply stated, the Veteran is not always an accurate 
historian regarding events during service. 

In any event, these events are not capable of verification by 
JSRRC or the VA in general.  The Veteran did not provide any 
specific names, dates or information with which the 
occurrence of the events can be verified.  The RO requested 
additional details regarding these stressors several times in 
order to attempt verification.  However, no information was 
obtained to verify these claimed stressors.

The Veteran has also cited in-service stressors of personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C.A. § 7104.  The 
Board must also address all issues that are reasonably raised 
by the appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Regarding personal assault, the Veteran cites being drugged 
and sexually assaulted by a senior non-commissioned officer 
while at a party at the officer's sister's house in 1973 
while stationed at Portland Air National Guard Base.  He 
later cited being drugged and sexually assaulted in May 1970 
by two men with whom he had hitched a ride while stationed at 
Mount Home Air Force Base.  He has also cited the same 
alleged stressor of sexual assault but only by one man, an 
Airman Richard Green.  The statements are not consistent. 

The Veteran did not report the behavior of the offending 
individuals to law enforcement authorities, and he did not 
seek medical or mental health attention after these alleged 
incidents.  From the various descriptions of the incidents, 
it would appear that the veteran would have needed medical 
attention for his wounds, however he did not seek it.  
Additionally, the STRs contain no psychiatric complaints or 
treatment that might lend evidentiary support to the 
Veteran's claimed stressors.  The service records do not 
indicate any requests for a transfer to another military duty 
assignment.

Evidence reflecting behavior changes in the veteran may also 
corroborate an alleged stressor.  There is, however, no 
indication in the service personnel records that the 
Veteran's behavior changed adversely in response to his 
claimed stressors.  There are no indications in the service 
records of any behavioral changes in response to the claimed 
stressors.

The details in the Veteran's descriptions of the alleged 
assaults changed in each statement he submitted, undermining 
the Veteran's credibility.  Furthermore, there has been no 
corroborating evidence supporting the Veteran's allegations 
further undermining his credibility.  The statements he has 
made to his doctors, and the statements he has made during 
treatment lack credibility.  Based on this finding, medical 
opinions that support the Veteran's claim based on these 
statements have limited probative value.  

Additionally, although the veteran alleges a personal assault 
related stressor, his service records, DD Form 214 and other 
submitted evidence do not reflect any behavioral changes that 
might corroborate the alleged incidents.  In sum, the veteran 
has provided insufficient evidence for corroboration of any 
of the claimed in-service stressors.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, despite the medical evidence explained above, 
the Veteran has not received a consistent confirmed diagnosis 
of chronic PTSD based upon a complete mental examination.  
The Veteran lacks a confirmed PTSD diagnosis based upon 
verified stressors.

Additionally, even if PTSD was clearly indicated in the 
medical record, the in-service stressors described by the 
Veteran are not capable of verification, and there is 
insufficient evidence to demonstrate that the Veteran 
suffered a personal assault in service that caused PTSD.  In 
essence, the record does not confirm the Veteran's stressors 
as cited and the Board can think of no basis on which it 
could confirm such stressors as described by the Veteran. 

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February, May, August, and November 
2005 that fully addressed all three notice elements and were 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the low threshold set in McLendon was not met, 
as no cited stressors were capable of verification or 
corroboration.  Therefore, there were no verified stressors 
upon which to base a diagnosis of PTSD.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Swedish Medical Center, Group Health 
Cooperative, the Vet Center, and Dr. H.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


